NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4226-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ALAMEEN ADAMS,

     Defendant-Appellant.
________________________

                   Argued November 15, 2021 – Decided December 7, 2021

                   Before Judges Sabatino and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 10-07-1735.

                   John J. McMahon argued the cause for appellant.

                   Lila B. Leonard, Deputy Attorney General, argued the
                   cause for respondent (Andrew J. Bruck, Acting
                   Attorney General, attorney; Lila B. Leonard, of counsel
                   and on the brief).

                   Appellant filed pro se supplemental briefs.


PER CURIAM
        Defendant Alameen Adams appeals from a February 28, 2020 order

denying his second petition for post-conviction relief (PCR) without an

evidentiary hearing. We reverse and remand to the trial court to conduct an

evidentiary hearing on defendant's ineffective assistance of counsel claims.

        The facts leading to defendant's convictions for murder, robbery, and

weapons offenses are stated in our prior decisions on defendant's direct appeal,

State v. Adams, No. A-727-11 (App. Div. March 26, 2013), certif. denied, 216

N.J. 7 (2013), and defendant's first PCR petition, State v. Adams, No. A-4688-

16 (App. Div. June 4, 2018). We briefly recite the relevant facts to give context

to defendant's arguments raised in his second PCR petition.

        Michael Potts and Abdul Simpkins went to buy marijuana from Ian

Morris. Defendant accompanied Potts and Simpkins to Morris's apartment

building.1

        Defendant walked to the back of the apartment building and Potts saw

defendant enter the building. Potts attempted to gain access to the building

through a different door, but the door was locked. Potts then waited a while for

defendant to return. Based on the passage of time, Potts believed the drug




1
    Morris's apartment building contained eighty-four separate apartment units.
                                                                           A-4226-19
                                        2
purchase fell through, so he went to a nearby restaurant and ordered food.

Thereafter, Potts walked to another apartment building to visit a different friend.

       At the second apartment building, Potts saw defendant. According to

Potts, defendant said he "bodied" someone. 2         Potts also saw a bulge in

defendant's jacket, implying defendant had a weapon. However, on cross-

examination by defense counsel during trial, Potts admitted he never told the

police about seeing a bulge in defendant's jacket.

         Morris, whose body was found on the fifth-floor landing by a resident of

the apartment building, had a gunshot wound to his head. The resident called

the police.

       Upon arriving at the scene, the police confirmed Morris was dead. The

police found items related to drug trafficking near the body, including loose

marijuana, a scale, plastic bags, and a cell phone. No shell cases were found.

The police were unable to locate any eyewitnesses to the shooting. No other

physical evidence was found at the scene.

       There were several security cameras located around Morris's apartment

building, which recorded video from the night of the shooting. The videotapes




2
    Potts testified the term "bodied" meant someone had been killed.
                                                                             A-4226-19
                                        3
led police to question Potts, who was seen in the recordings with another man.

Potts identified defendant as the second man in the videotape recordings.

      The recordings, introduced as evidence during defendant's trial, showed

defendant using the rear entrance to gain access to Morris's apartment building

at 5:47 p.m. A security camera located at the front of the building showed

defendant exiting the building at 5:56 p.m.

      The State's evidence at trial included the videotapes from the security

cameras at Morris's apartment building on the night of the shooting. The State

also introduced testimony from Potts and Detectives Holt Walker and Vincent

Apicelli who took part in the shooting investigation.

      In cross-examining Detective Walker, defendant's trial attorney elicited

testimony that Potts and Simpkins both told the police defendant entered the

apartment building to rob Morris.     The detective's statement was the only

testimony adduced showing that a robbery occurred on the night of the shooting.

There was no physical evidence supporting a robbery. No other witnesses

offered testimony about a robbery.

      Defense counsel elicited additional inculpatory and inadmissible hearsay

evidence during his cross-examination of Detective Walker. The detective

testified defendant's arrest was based on statements provided to the police by


                                                                            A-4226-19
                                       4
Potts and Simpkins. Walker stated Potts and Simpkins gave statements that

defendant shot Morris on the fifth floor of the apartment building. However,

the State presented no testimony or statement by either Potts or Simpkins

identifying where Morris was shot. Defense counsel elicited further hearsay

testimony when Walker testified Simpkins informed the police defendant

confessed to "bod[ying] the guy."

      After Detective Walker completed his testimony, the State announced

Simpkins would not be called as a trial witness. Consequently, there was no

testimony from Simpkins regarding a robbery, the location of the shooting, or

any other facts related to the shooting.

      Defense counsel prompted damaging testimony from Detective Apicelli

that Simpkins identified defendant as having committed the crime . While the

judge instructed the jury to disregard Apicelli's testimony about Simpkins's

hearsay statements to the police, the judge did not give a similar instruction

regarding Detective Walker's testimony related to Simpkins's statements.

      After an unsuccessful direct appeal and denial of his first PCR petition,

defendant filed a second PCR petition. In the second PCR petition, defendant

alleged his appellate counsel and first PCR counsel provided ineffective




                                                                           A-4226-19
                                           5
assistance by failing to challenge his trial counsel introducing prejudicial and

inadmissible hearsay evidence during cross-examination.

      The second PCR judge heard counsels' arguments. In a February 28, 2020

order, accompanied by a twenty-eight page written decision, the judge denied

defendant's second PCR petition.         The judge held defendant's second PCR

petition was not time barred because defendant's arguments addressed

ineffective assistance of counsel claims directed to his appellate counsel and

first PCR counsel, satisfying the requirements of Rule 3:22-2.3

      In reviewing defendant's second PCR petition on the merits, the judge

found defendant failed to establish a prima facie case of ineffective assistance

of counsel under either prong of the Strickland/Fritz analysis.4        Without

conducting an evidentiary hearing, the judge determined defense counsel's

questions posed to the detectives "were not intended to elicit hearsay, rather to

highlight the weaknesses in the State's case. The statements were not offered

for the truth of the matter asserted."




3
  Significantly, the State did not file a cross-appeal from the judge's decision
declining to find a procedural bar to defendant's second PCR petition.
4
  Strickland v. Washington, 466 U.S. 668 (1984); State v. Fritz, 105 N.J. 42
(1987).
                                                                           A-4226-19
                                          6
      The PCR judge noted the State raised a hearsay objection to defense

counsel's questions during Detective Walker's cross-examination and defense

counsel responded, "I am not asking what Mr. Simpkins said. I am just asking

if the statements were conflicting." Based on defense counsel's response to the

trial judge, the second PCR judge concluded the questions were "a strategic

move by [t]rial [c]ounsel." The judge held "[w]hen [t]rial [c]ounsel's questions

are viewed within the context of his summation, it is evident the decision to

bring out small portions of Simpkins['s] statements was a strategic one."

      In his counseled brief, defendant argues the following:

      POINT I

            THE POST-CONVICTION RELIEF COURT ERRED
            IN DENYING THE DEFENDANT'S PETITION FOR
            POST[-]CONVICTION    RELIEF    WITHOUT
            AFFORDING HIM AN EVIDENTIARY HEARING
            TO FULLY ADDRESS HIS CONTENTION THAT
            HIS ATTORNEY WAS       INEFFECTIVE   IN
            ELICITING INCULPATORY AND INADMISSIBLE
            HEARSAY THAT CORROBORATED THE STATE'S
            MAIN     WITNESS    AND      SUGGESTED
            UNFAVORABLE FACTS NOT IN EVIDENCE.

            A.   THE PREVAILING LEGAL PRINCIPLES
            REGARDING    CLAIMS  OF  INEFFECTIVE
            ASSISTANCE OF COUNSEL, EVIDENTIARY
            HEARINGS, AND PETITIONS FOR POST[-]
            CONVICTION RELIEF.



                                                                            A-4226-19
                                       7
            B.   DEFENDANT RECEIVED INEFFECTIVE
            ASSISTANCE   OF   COUNSEL   WHEN     HIS
            ATTORNEY ELICITED INCULPATORY AND
            INADMISSIBLE    HEARSAY      TESTIMONY
            DEVASTATING TO HIS DEFENSE AT TRIAL.

      In his supplemental pro se brief, defendant argues the following point:

            THE PCR COURT ERRED IN ITS RULING THAT
            DEFENDANT WAS NOT DEPRIVED OF HIS SIXTH
            AMENDMENT      RIGHT   TO    EFFECTIVE
            ASSISTANCE OF COUNSEL BY HIS ELICITING
            HEARSAY STATEMENTS OF A NON-TESTIFYING
            WITNESS, WHICH UNDERMINED DEFENDANT'S
            DUE PROCESS RIGHT TO A FAIR TRIAL,
            THEREFORE THE CONVICTION SHOULD BE
            REVERSED AND A NEW TRIAL ORDERED.

      We review a judge's decision to deny a PCR petition without an

evidentiary hearing for abuse of discretion. State v. Brewster, 429 N.J. Super.

387, 401 (App. Div. 2013) (citing State v. Marshall, 148 N.J. 89, 157-58 (1997)).

A hearing is only required when (1) a defendant establishes a prima facie case

in support of PCR; (2) the court determines there are disputed issues of material

fact that cannot be resolved by review of the existing record; and (3) the court

determines an evidentiary hearing is required to resolve the claims asserted.

State v. Porter, 216 N.J. 343, 354 (2013) (citing R. 3:22-10(b)). In reviewing

an ineffective assistance of counsel claim, an evidentiary hearing should

ordinarily be granted "because the facts often lie outside the trial record . . . ."


                                                                              A-4226-19
                                         8
Ibid. (quoting State v. Preciose, 129 N.J. 451, 462 (1992)).     A PCR petition

must be accompanied by assertions based on the record, setting forth with

particularity "facts sufficient to demonstrate counsel's alleged substandard

performance." Id. at 355 (quoting State v. Cummings, 321 N.J. Super. 154, 170

(App. Div. 1999)); see also R. 3:22-10(c). We must consider a defendant's

contentions "indulgently," by viewing the asserted facts in the light most

favorable to the defendant. Cummings, 321 N.J. Super. at 170.

      Having reviewed the record, we are satisfied the second PCR judge

mistakenly exercised her discretion by denying defendant's request for an

evidentiary hearing and we remand the matter for the trial court to conduct a

hearing. In reviewing the transcript of the testimony from the detectives' cross-

examination, it appears defense counsel did not anticipate certain responses to

his questions.    For example, defense counsel asked Detective Walker if

defendant's arrest was based on the videotapes showing defendant entering and

exiting Morris's apartment building. The detective answered the videotapes

were "not what I based the arrest warrant on. I just told you [the] arrest warrant

was on the statement of Michael Potts . . . statement from Abdul Simpkins . . .

." There were other instances on cross-examination where Detective Walker




                                                                            A-4226-19
                                        9
responded to defense counsel's questions by stating "[b]ased upon statements

from Michael Potts, Abdul Simpkins."

      The State objected to Detective Walker's cross-examination testimony

referring to statements by Simpkins as improper hearsay. In response, defense

counsel advised the judge "I am not asking what Mr. Simpkins said. I am just

asking if the statements were conflicting [with the statements made by Potts]."

      The judge overruled the State's objection and defense counsel questioned

Detective Walker regarding inconsistencies in the statements provided to the

police by Potts and Simpkins. The detective explained he was unable to answer

defense counsel's questions without reviewing the audio recording of the

statements. At best, Walker testified it was "possible" the statements of Potts

and Simpkins conflicted. However, because the detective could not recall the

statements, defense counsel was unsuccessful in his effort to have Detective

Walker agree there were inconsistencies in the statements given by Potts and

Simpkins.

      During a sidebar conference, the judge raised a concern regarding the

detectives' testimony in which they repeated statements allegedly made by

Simpkins. The judge advised she would "give a curative instruction that there's

no statement [from Simpkins]." After considering the matter during a brief court


                                                                          A-4226-19
                                      10
recess, the State told the judge it objected to any curative instruction about the

hearsay statements elicited during Detective Walker's cross-examination.

      The judge clarified she would tell the jury "in response to [defense

counsel]'s questions the detective discussed a statement that may or may not

have been given from Mr. Simpkins. We have no statement from Mr. Simpkins

. . . . " She also stated she would tell the jury not to "speculate as to any statement

or speculat[e] as to who may be involved in that statement or whether in fact the

statement was made."

      The judge then asked if defense counsel reviewed Simpkins's audio

recorded statement to the police. Counsel advised he reviewed Simpkins's

statement but made no proffer to the judge regarding the content of the

statement. Defense counsel merely argued "whether it's credible or not is for

the jury to determine." Defense counsel claimed it was appropriate for the jury

to know Simpkins made a statement to the police. However, the judge ruled the

statement's "[c]ontents [we]re not coming in."

      After this exchange, the judge obtained counsels' agreement that the jury

would be told Simpkins's "statement is not before you and please do not

speculate as to what may be in that statement." Regarding Detective Walker's

testimony on cross-examination, the judge told the jury, "in response to a


                                                                                A-4226-19
                                         11
question from [defense counsel] about a statement that was given by Mr.

Simpkins, I think that testimony, the contents of that statement is not before you,

there is no statement here that's before you, all right? . . . . please do not speculate

as to what may be in that statement because that statement is not before you."

      While defense counsel claimed his cross-examination of Detective Walker

focused on potential conflicts in the statements given by Potts and Simpkins,

there was no evidence presented during the trial regarding the content of

Simpkins's audio recorded statement. In fact, the judge instructed the jury not

to speculated about any statements made to the police by Simpkins. Further, in

reviewing the trial transcripts, there is no evidence of any conflicts in the

statements provided to the police by Potts and Simpkins.              During closing

argument, defense counsel never even mentioned "possible" conflicting

statements by Potts and Simpkins. Thus, we are unsure how the second PCR

judge concluded defense counsel's questioning of Detective Walker "show[ed]

the jury that there were conflicts in the statements the State relied on."

      In reviewing defense counsel's summation, none of the points argued to

the jury referenced Detective Walker's hearsay testimony during cross-

examination. In closing argument, defense counsel highlighted the absence of

Simpkins as a testifying witness and focused on relationship between Simpkins


                                                                                 A-4226-19
                                         12
and Morris as drug dealers in explaining why the jury should find defendant not

guilty. Because Simpkins's audio recorded statements to the police were not

admitted as evidence and Simpkins never testified at trial, we are unable to

discern defense counsel's actual litigation strategy in eliciting damaging hearsay

testimony from Detective Walker regarding statements ascribed to Simpkins.

      On this record, after reviewing the trial testimony and defense counsel's

closing argument, defendant demonstrated he failed to receive adequate legal

representation because his trial attorney elicited inculpatory and inadmissible

hearsay corroborating the State's main witness, Potts, and suggesting

unfavorable facts not supported by the evidence. An evidentiary hearing is

required for defendant's trial counsel to explain his reasons for eliciting

inculpatory and inadmissible hearsay testimony from Detectives Walker and

Apicelli which seemingly undermined defendant's arguments for acquittal.

      We were advised during oral argument that defendant's trial counsel still

actively practices law in this State. The assigned PCR judge should conduct an

evidentiary hearing to determine, with particularity, whether defendant's trial

counsel exercised reasonable trial strategy in eliciting hearsay testimony from

the State's testifying detective witnesses. Or, as defendant asserts, whether his

trial counsel made missteps when cross-examining the detectives without


                                                                            A-4226-19
                                       13
knowing the anticipated responses to the questions posed, resulting in the jury

hearing inculpatory and inadmissible hearsay testimony of a non-testifying

witness, and suggesting unfavorable facts not based on the evidence.

      Accordingly, we remand this matter for an evidentiary hearing to address

defendant's trial counsel's basis for eliciting hearsay testimony from the

detectives given the mainly circumstantial evidence presented to the jury.

      Reversed and remanded. We do not retain jurisdiction.




                                                                             A-4226-19
                                      14